PER CURIAM.
The sole point on this appeal is whether or not by entering into a “wash out” set*52tlement, pursuant to the provisions of § 440.20(10), Fla.Stat., F.S.A., a compensation carrier is prevented from instituting a suit against a third party tort feasor pursuant to the provisions of § 440.39(2) (4) (a), Fla.Stat., F.S.A.
We hold that it is not, and the carrier may institute an independent suit for the use and benefit of the claimant when the one year period from the date of the accrual of cause of action has expired and the claimant has not instituted an action against a third party tort feasor. See: § 440.39(4) (a), Fla.Stat., F.S.A. Of course the parties, at the time of the entry into of the stipulation of “wash out” settlement, could provide any provisions in their stipulation relative to this and other matters, subject to the approval of the Judge of Industrial Claims.
Therefore, for the reasons above stated, the order here under review is hereby affirmed.
Affirmed.